ORDER

PER CURIAM.
Chuck Ferros (Ferros) appeals from the trial court’s entry of summary judgment in favor of PNC Bank, N.A. (PNC) on Fer-ros’s petition seeking damages for conversion. We have reviewed the briefs of the parties and the record on appeal and conclude there is no genuine issue of material fact and PNC is entitled to judgment as a matter of law. ITT Comm. Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993) and Rule 74.04(c).1 An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo, R. Civ. P. 2014.